DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 4, 8, 12, 16, 18 are cancelled; Claims 1 - 3, 5 - 7, 9 - 11, 13 - 15, 17, 19 – 25 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 04/19/2021 have been fully considered but they are not persuasive.
Applicant’s Arguments:
Applicant submits that with respect to the amended claims, Le does not teach, suggest, or render obvious the claimed elements that include at least, “transmit: a first request to a base station for the base station to stop a previous pre-allocation schedule; and a second request for the base station to start a new pre-allocation schedule according to the second request, to have the base station semi-persistently schedule periodic uplink grants to the UE according to the new pre-allocation schedule, wherein the new pre-allocation schedule and the previous pre-allocation schedule have different periodicities.”

Examiner’s Response:
Examiner respectfully disagrees with this argument as Le discloses in [0067] that a UE-side reconfiguration component can monitor activity of voice receiving component, vocoder, and transmitting component for conditions or changes that make an already-active uplink semi-persistent scheduling (SPS) appropriate, where the monitoring can include detecting a transition from a talk spurt to a silence interval, a transition from a silence interval to a talk spurt, a packet-size fluctuation event and/or the like. 
Le further discloses in [0068] that based on the monitoring, the UE-side reconfiguration component can explicitly indicate the identified adjustment or modification to the eNB via a semi-persistent scheduling (SPS) reconfiguration request, implicitly indicate the identified adjustment, etc.
Le discloses in [0070] that the UE generates channel status reports (CSR) to be sent to the ENB, where each CSR can include, a CQI that indicates a modulation and coding scheme (MCS) recommended by the UE, a precoder matrix indication (PMI) that specifies a downlink precoder matrix recommended by the UE, a rank indication (RI) that specifies a number of layers that should be used for downlink transmission, and/or other suitable information.
Le further discloses in [0072] that the eNB-side reconfiguration component can interact with the UE-side reconfiguration component on the UE to receive and act on semi-persistent scheduling (SPS) reconfiguration requests.
Le discloses in [0111] that the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions.
Le further discloses in [0152] that after verifying the SPS reconfiguration request, the eNB sends scheduling signaling on PDCCH or ePDCCH, including new parameters as requested in the SPS reconfiguration request and in [0188] that the UE transition from one SPS configuration to another SPS configuration.
Therefore, even though Le does not expressly use the terms “start or stop”, it is evident the reconfiguration of a an original grant or previous pre-allocation schedule in effect stops that previous pre-allocation schedule in order to start a (new) reconfigured pre-allocation schedule of an SPS resource with different parameters or settings to create an entirely different thus new SPS schedule, reasonably reading on the metes and bounds of the limitation.  
Cai is provided to further show that an explicit stop/start command in and of itself is not a novel concept and would have been obvious to person of ordinary skill in the art, as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 - 3, 5 - 7, 9 - 11, 13 - 15, 17, 19 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over LE (US 20150282148 A1) in view of Cai (US 20080267118 A1).

LE [0060], FIG. 1, UE 102 in accordance with UE 650 of FIG. 6,) comprising: 
a radio (LE FIG. 1, transmitting component 112/FIG. 6, TX processor 668), comprising one or more antennas (LE FIG. 6, antennas 652) for facilitating wireless communications of the UE (LE FIG. 1, [0062] the transmitting component is for communicating data packets to the eNB over scheduled resources, in relation to [0065], where the transmitting component can include a physical layer transmit processor and/or related antenna(s)); and 
electronic processing circuitry coupled to the radio (LE FIG. 1, UE-side reconfiguration settings component 120 / reporting component 116), and configured to interoperate with the radio (LE [0062], the UE-side reconfiguration settings component is for establishing and/or storing SPS reconfiguration settings) to cause the UE to: 
transmit a first request to a base station for a previous pre-allocation schedule (LE [0068], the UE-side reconfiguration component can explicitly indicate the identified adjustment or modification to the eNB via an SPS reconfiguration request; [0109], the UE performs signaling sufficient to indicate a request for reconfiguration to the eNB; [0111] the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0128] upon a detected transition from a talk spurt to a silence interval, the UE may send to the eNB an SPS reconfiguration request that specifies an index of one; [0141], the UE may request to override an already-active SPS; [0173], when the UE transmits an uplink packet such that R equals one, a transition to the silence interval can be indicated and the eNB can initiate uplink SPS reconfiguration and corresponding scheduling signaling; [0181], when the UE sends an SPS reconfiguration request responsive to a talk-spurt-to-silence-interval transition, the eNB may elect to explicitly release an uplink SPS); and 
a second request for the base station to start a new pre-allocation schedule (LE [0070] the reporting component can generate CSRs and initiate transmission of the CSRs to the eNB where each CSR can include, for example, a CQI that indicates a MCS recommended by the UE, a precoder matrix indication (PMI) that specifies a downlink precoder matrix recommended by the UE…and/or other suitable information) according to the second request to have the base station semi-persistently schedule periodic uplink grants to the UE according to the new pre-allocation schedule (LE [0111], the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0112] the UE can request the eNB to adjust a scheduling decision so that sizes of upcoming packets Pn, Pn+1, Pn+2, etc. can be accommodated; [0128], upon a detected transition from a silence interval to a talk spurt, the UE may send to the eNB an SPS reconfiguration request that specifies an index of zero; [0174], the UE can initiate SPS reconfiguration by requesting, for example, an uplink grant and setting the reserved bit R appropriately in a next uplink packet; [0181], the UE can initiate SPS activation upon transition to a subsequent talk spurt);
LE [0127], table 3 illustrates an array of length two such that an index of zero corresponds to a value of 20 ms and an index of one corresponds to a value of 160 ms; [0130], the index of zero can relate to a talk spurt while the index of one can relate to a silence interval); and 
receive, from the base station, an indication of semi-persistently scheduled periodic uplink grants to the UE according to the new pre-allocation schedule with corresponding resources and periodicity (LE [0117] the eNB reconfigures the uplink SPS as determined and notifies the UE of the reconfigured uplink SPS, the UE and the eNB implement the reconfigured uplink SPS).
LE does not expressly disclose a first request to the base station is to stop the previous pre-allocation schedule, which is well known in the art.
Cai, for example from an analogous field of endeavor (Cai [0004] in LTE, SPS activation signaling can be made using the PDCCH to initialize an SPS resource) discloses a first request to a base station to stop a previous pre-allocation schedule (Cai [0004] whenever a silence state period is detected by the wireless terminal, the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a first request to the base station is to stop the previous pre-allocation schedule as taught by Cai with the system of LE in order to release unused resources (Cai [0057] whenever a silence state period is detected by the wireless terminal, the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource).

Regarding claims 2, 10, LE – Cai discloses transmitting the first request and the second request in a media access control (layer) control element (LE, [0064] the UE-side scheduler component can include a MAC layer scheduler; [0068], the UE-side reconfiguration component can explicitly indicate the identified adjustment or modification to the eNB via an SPS reconfiguration request; [0152], the UE sends an SPS reconfiguration request as a MAC control element of an uplink packet).

Regarding claims 3, 11, LE – Cai discloses communicating with the base station according to the semi-persistently scheduled periodic uplink grants of the new pre-allocation schedule (LE, [0111] by including a proposed time-interval parameter as part of an SPS reconfiguration request, the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0152], the UE transmits uplink packets according to the reconfigured uplink SPS).

Regarding claim 5, 13, LE – Cai discloses transmitting the first request and the second request at a same time, responsive to transitioning from non-talk to talk mode (LE, [0111], the proposed time-interval parameter may result from a transition from a talk spurt to a silence interval, a transition from a silence interval to a talk spurt, a change in operation by a vocoder and/or the like; [0112] by including a packet-size profile as part of an uplink SPS reconfiguration request, the UE can request the eNB to adjust a scheduling decision so that sizes of upcoming packets Pn, Pn+1, Pn+2, etc. can be accommodated; [0170], the toggle indicator can be considered an SPS reconfiguration request where the toggle indicator may be indicative of a transition from a talk spurt to silence interval, a transition from a silence interval to a talk spurt, and/or the like).

Regarding claim 6, 14, LE – Cai discloses transmit the second request to the base station (LE, [0111], the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0112] more complex profiles can specify different values for each of the packets Pn, Pn+1, Pn+2, etc. where non-uniformly-sized future uplink packets can be efficiently accommodated) after transmitting the first request (Cai [0004] the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource). The motivation is the same as in claim 1.

Regarding claim 7, 15, LE – Cai discloses transmitting the first request in a first frame and transmit the second request in a second frame subsequent to the first frame, (Cai, [0054], layer 1 signalling is employed to signal the transition between two states referred to as active and inactive), responsive to transitioning from talk mode to non-talk mode (LE, [0111], the proposed time-interval parameter may result from a transition from a talk spurt to a silence interval, a transition from a silence interval to a talk spurt, a change in operation by a vocoder such as the vocoder 108, and/or the like).  The motivation is the same as in claim 1.

Regarding claim 9, LE discloses a method (LE, FIG. 7) for pre-allocation scheduling of uplink grants for wireless communication devices (LE, [0068], the UE-side reconfiguration component can identify one or more adjustments or modifications to a configuration parameter of the already-active uplink SPS), the method comprising: 
transmitting a first request to a base station for a previous pre-allocation schedule (LE [0068], the UE-side reconfiguration component can explicitly indicate the identified adjustment or modification to the eNB via an SPS reconfiguration request; [0109], the UE performs signaling sufficient to indicate a request for reconfiguration to the eNB; [0111] the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0128] upon a detected transition from a talk spurt to a silence interval, the UE may send to the eNB an SPS reconfiguration request that specifies an index of one; [0141], the UE may request to override an already-active SPS; [0173], when the UE transmits an uplink packet such that R equals one, a transition to the silence interval can be indicated and the eNB can initiate uplink SPS reconfiguration and corresponding scheduling signaling; [0181], when the UE sends an SPS reconfiguration request responsive to a talk-spurt-to-silence-interval transition, the eNB may elect to explicitly release an uplink SPS); 
LE [0070] the reporting component can generate CSRs and initiate transmission of the CSRs to the eNB where each CSR can include, for example, a CQI that indicates a MCS recommended by the UE, a precoder matrix indication (PMI) that specifies a downlink precoder matrix recommended by the UE…and/or other suitable information) according to the request, to have the base station semi-persistently schedule periodic uplink grants to a wireless communication device (UE device) according to the new preallocation schedule (LE [0111], the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0112] the UE can request the eNB to adjust a scheduling decision so that sizes of upcoming packets Pn, Pn+1, Pn+2, etc. can be accommodated; [0128], upon a detected transition from a silence interval to a talk spurt, the UE may send to the eNB an SPS reconfiguration request that specifies an index of zero; [0174], the UE can initiate SPS reconfiguration by requesting, for example, an uplink grant and setting the reserved bit R appropriately in a next uplink packet; [0181], the UE can initiate SPS activation upon transition to a subsequent talk spurt);
wherein the new pre-allocation schedule and the previous pre-allocation schedule have different periodicities (LE [0127], table 3 illustrates an array of length two such that an index of zero corresponds to a value of 20 ms and an index of one corresponds to a value of 160 ms; [0130], the index of zero can relate to a talk spurt while the index of one can relate to a silence interval); and 
LE [0117] the eNB reconfigures the uplink SPS as determined and notifies the UE of the reconfigured uplink SPS, the UE and the eNB implement the reconfigured uplink SPS).
LE does not expressly disclose a first request to the base station is to stop the previous pre-allocation schedule, which is well known in the art.
Cai, for example from an analogous field of endeavor (Cai [0004] in LTE, SPS activation signaling can be made using the PDCCH to initialize an SPS resource) discloses a first request to a base station to stop a previous pre-allocation schedule (Cai [0004] whenever a silence state period is detected by the wireless terminal, the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a first request to the base station is to stop the previous pre-allocation schedule as taught by Cai with the system of LE in order to release unused resources (Cai [0057] whenever a silence state period is detected by the wireless terminal, the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource).

Regarding claim 17, LE discloses a base station (LE, FIG. 1, eNB 104 / FIG. 6, eNB 610) comprising: 
LE, [0104], each receiver receives a signal through its respective antenna) for facilitating wireless communications of the base station (LE, FIG. 5, [0066] the eNB can utilize dynamic scheduling to schedule resources to the UE); and 
electronic processing circuitry (LE, FIG. 1, eNB-side reconfiguration component 118 / eNB-side reconfiguration settings component 126 / eNB-side scheduler component 124/ FIG. 6, controller/processor 675) coupled to the radio, and configured to interoperate with the radio (LE, [0062], eNB-side reconfiguration component for reconfiguring already-active SPS and other functionality, an eNB-side scheduler component, and an eNB-side reconfiguration settings component for establishing and/or storing SPS reconfiguration settings) to cause the base station to: 
receive a first request from a wireless communication device for a previous pre-allocation schedule (LE [0068], the UE-side reconfiguration component can explicitly indicate the identified adjustment or modification to the eNB via an SPS reconfiguration request; [0109], the UE performs signaling sufficient to indicate a request for reconfiguration to the eNB; [0111] the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0128] upon a detected transition from a talk spurt to a silence interval, the UE may send to the eNB an SPS reconfiguration request that specifies an index of one; [0141], the UE may request to override an already-active SPS; [0173], when the UE transmits an uplink packet such that R equals one, a transition to the silence interval can be indicated and the eNB can initiate uplink SPS reconfiguration and corresponding scheduling signaling; [0181], when the UE sends an SPS reconfiguration request responsive to a talk-spurt-to-silence-interval transition, the eNB may elect to explicitly release an uplink SPS); and 
a second request from the wireless communication device for the base station to start a new pre-allocation schedule (LE [0070] the reporting component can generate CSRs and initiate transmission of the CSRs to the eNB where each CSR can include, for example, a CQI that indicates a MCS recommended by the UE, a precoder matrix indication (PMI) that specifies a downlink precoder matrix recommended by the UE…and/or other suitable information) according to the second request, to have the base station semi-persistently schedule periodic uplink grants to the wireless communication device according to the new pre-allocation schedule (LE [0111], the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0112] the UE can request the eNB to adjust a scheduling decision so that sizes of upcoming packets Pn, Pn+1, Pn+2, etc. can be accommodated; [0128], upon a detected transition from a silence interval to a talk spurt, the UE may send to the eNB an SPS reconfiguration request that specifies an index of zero; [0174], the UE can initiate SPS reconfiguration by requesting, for example, an uplink grant and setting the reserved bit R appropriately in a next uplink packet; [0181], the UE can initiate SPS activation upon transition to a subsequent talk spurt), 
wherein the new pre-allocation schedule and the previous pre-allocation schedule have different periodicities (LE [0127], table 3 illustrates an array of length two such that an index of zero corresponds to a value of 20 ms and an index of one corresponds to a value of 160 ms; [0130], the index of zero can relate to a talk spurt while the index of one can relate to a silence interval); and 
transmit an indication of semi-persistently scheduled periodic uplink grants to the wireless communication device according to the new pre-allocation schedule with corresponding resources and periodicity (LE [0117] the eNB reconfigures the uplink SPS as determined and notifies the UE of the reconfigured uplink SPS, the UE and the eNB implement the reconfigured uplink SPS).
LE does not expressly disclose a first request to the base station is to stop the previous pre-allocation schedule, which is well known in the art.
Cai, for example from an analogous field of endeavor (Cai [0004] in LTE, SPS activation signaling can be made using the PDCCH to initialize an SPS resource) discloses a first request to a base station to stop a previous pre-allocation schedule (Cai [0004] whenever a silence state period is detected by the wireless terminal, the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a first request to the base station is to stop the previous pre-allocation schedule as taught by Cai with the system of LE in order to release unused resources (Cai [0057] whenever a silence state period is detected by the wireless terminal, the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource).

LE, [0111], the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions) after receiving the first request (Cai [0004] the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource). The motivation is the same as in claim 17.

Regarding claim 20, LE – Cai discloses receiving the first request in a first transmission frame and receive the second request in a second transmission frame subsequent to the first transmission frame (Cai, [0054], layer 1 signalling is employed to signal the transition between two states referred to as active and inactive), responsive to the wireless communication device transitioning from talk mode to non-talk mode (LE, [0111], the proposed time-interval parameter may result from a transition from a talk spurt to a silence interval, a transition from a silence interval to a talk spurt, a change in operation by a vocoder such as the vocoder 108, and/or the like).  The motivation is the same as in claim 17.

Regarding claim 21, LE – Cai discloses receiving the first request and the second request in a media access control layer control element (LE, [0064] the UE-side scheduler component can include a MAC layer scheduler; [0068], the UE-side reconfiguration component can explicitly indicate the identified adjustment or modification to the eNB via an SPS reconfiguration request; [0152], the UE sends an SPS reconfiguration request as a MAC control element of an uplink packet).

Regarding claim 22, LE – Cai discloses communicating with the wireless communication device according to the semi-persistently scheduled periodic uplink grants of the new pre-allocation schedule (LE, [0111] by including a proposed time-interval parameter as part of an SPS reconfiguration request, the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0117] the eNB reconfigures the uplink SPS as determined and notifies the UE of the reconfigured uplink SPS, the UE and the eNB implement the reconfigured uplink SPS; [0152], the UE transmits uplink packets according to the reconfigured uplink SPS).

Regarding claim 23, LE – Cai discloses receiving the first request and the second request at a same time, responsive to the wireless communication device transitioning from non-talk to talk mode (LE, [0111], the proposed time-interval parameter may result from a transition from a talk spurt to a silence interval, a transition from a silence interval to a talk spurt, a change in operation by a vocoder and/or the like; [0112] by including a packet-size profile as part of an uplink SPS reconfiguration request, the UE can request the eNB to adjust a scheduling decision so that sizes of upcoming packets Pn, Pn+1, Pn+2, etc. can be accommodated; [0170], the toggle indicator can be considered an SPS reconfiguration request where the toggle indicator may be indicative of a transition from a talk spurt to silence interval, a transition from a silence interval to a talk spurt, and/or the like).

LE, [0111], the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0118] the UE and the eNB can each be configured with the reconfiguration settings so that it is possible to exchange array indices).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416